
	

113 HR 1202 IH: One Percent Spending Reduction Act of 2013
U.S. House of Representatives
2013-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1202
		IN THE HOUSE OF REPRESENTATIVES
		
			March 14, 2013
			Mr. Austin Scott of
			 Georgia (for himself, Mr. Duncan of
			 South Carolina, and Mr.
			 Westmoreland) introduced the following bill; which was referred to
			 the Committee on the
			 Budget, and in addition to the Committee on
			 Rules, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To prevent a fiscal crisis by enacting legislation to
		  balance the Federal budget through reductions of discretionary and mandatory
		  spending.
	
	
		1.Short titleThis Act may be cited as the
			 One Percent Spending Reduction Act of
			 2013.
		2.Congressional
			 findings and purpose
			(a)FindingsThe
			 Congress finds the following:
				(1)The fiscal crisis
			 faced by the Federal Government demands immediate action.
				(2)The dramatic
			 growth in spending and debt in recent years threatens our economic and national
			 security:
					(A)Federal spending
			 has grown from 18 percent of GDP in 2001 to nearly 23 percent of GDP in
			 2012.
					(B)Total Federal debt
			 exceeds $16,000,000,000,000 and is projected to increase each year over the
			 next 10 years.
					(C)Without action,
			 the Federal Government will continue to run massive deficits in the next decade
			 and total Federal debt will rise to $26,000,000,000,000 by 2023.
					(D)Interest payments
			 on this debt will soon rise to the point where balancing the budget as a matter
			 of policy is beyond the reach of Congress.
					(3)Due to recent tax
			 hikes, Federal revenues are scheduled to rise to approximately 19 percent of
			 GDP, a full percentage point above the average of about 18 percent of GDP over
			 the past 40 years.
				(4)Absent reform, the
			 growth of Social Security, Medicare, Medicaid, and other health-related
			 spending will overwhelm all other Federal programs and consume all projected
			 tax revenues.
				(b)PurposeThe
			 purpose of this Act is to address the fiscal crisis by—
				(1)acting quickly to
			 balance the Federal budget and eliminate the parade of deficits and ballooning
			 interest payments;
				(2)achieving balance
			 by reducing spending one percent per year until spending equals projected
			 long-term revenues; and
				(3)reforming
			 entitlement programs to ensure long-term fiscal stability and balance.
				3.Establishment and
			 enforcement of spending cap
			(a)Outlay
			 capsThe Balanced Budget and Emergency Deficit Control Act of
			 1985 is amended by inserting after section 253 the following:
				
					253A.Establishing
				outlay capsIn this section,
				the term outlay cap means:
						(a)Fiscal year
				2014For fiscal year 2014, the aggregate projected outlays (less
				interest payments) for fiscal year 2013 (as estimated by the Congressional
				Budget Office prior to March, 2013), less one percent.
						(b)Fiscal year
				2015For fiscal year 2015, the aggregate projected outlays (less
				interest payments) for fiscal year 2014 (as estimated by the Congressional
				Budget Office prior to March, 2014), less one percent.
						(c)Fiscal year
				2016For fiscal year 2016, the aggregate projected outlays (less
				interest payments) for fiscal year 2015 (as estimated by the Congressional
				Budget Office prior to March, 2015), less one percent.
						(d)Fiscal year
				2017For fiscal year 2017, the aggregate projected outlays (less
				interest payments) for fiscal year 2016 (as estimated by the Congressional
				Budget Office prior to March, 2016), less one percent.
						(e)Fiscal year
				2018For fiscal year 2018, the aggregate projected outlays (less
				interest payments) for fiscal year 2017 (as estimated by the Congressional
				Budget Office prior to March, 2017), less one percent.
						(f)Fiscal year 2019
				and subsequent fiscal yearsFor fiscal year 2019 and for each
				subsequent fiscal year, 18 percent of Gross Domestic Product for that calendar
				year (as estimated by the Congressional Budget Office prior to March of the
				previous fiscal
				year).
						.
			(b)Conforming
			 amendments to BBEDCA
				(1)Sequestration
			 preview reportsSection 254(c)(4) of the Balanced Budget and
			 Emergency Deficit Control Act of 1985 is amended to read as follows:
					
						(4)Outlay cap
				sequestration reportsThe
				preview reports shall set forth for the budget year estimates for the
				following:
							(A)(i)For each of budget years
				2014 through 2019: the aggregate projected outlays (less net interest payment),
				less one percent.
								(ii)For budget year 2020 and each
				subsequent budget year: the estimated gross domestic product (GDP) for that
				budget year.
								(B)The amount of
				reductions required under section 253A.
							(C)The sequestration
				percentage necessary to achieve the required reduction under section
				253A.
							.
				(2)Final
			 sequestration reportsSection 254(f)(3) of the Balanced Budget
			 and Emergency Deficit Control Act of 1985 is amended to read as follows:
					
						(3)Outlay caps
				sequestration reportsThe
				final reports shall contain all the information required in the outlay cap
				sequestration preview reports. In addition, these report shall contain, for the
				budget year, for each account to be sequestered, estimates of the baseline
				level of sequestrable budgetary resources and resulting outlays and the amount
				of budgetary sources to be sequestered and result in outlay reductions. The
				report shall also contain estimates of the effects on outlays on the
				sequestration of each outyear for direct spending
				programs.
						.
				(c)EnforcementTitle III of the Congressional Budget Act
			 of 1974 is amended by adding after section 315 the following:
				
					316.Enforcement
				procedures
						(a)Outlay
				capsIt shall not be in order
				in the House of Representatives or the Senate to consider any bill, joint
				resolution, amendment, or conference report that includes any provision that
				would cause the most recently reported, current outlay cap set forth in section
				253A of the Balanced Budget and Emergency Deficit Control Act of 1985 to be
				breached.
						(b)Waiver or
				suspension
							(1)In the
				SenateThe provisions of this section may be waived or suspended
				in the Senate only by the affirmative vote of two-thirds of the Members, duly
				chosen and sworn.
							(2)In the
				HouseThe provisions of this section may be waived or suspended
				in the House of Representatives only by a rule or order proposing only to waive
				such provisions by an affirmative vote of two-thirds of the Members, duly
				chosen and sworn.
							(c)Point of order
				protectionIn the House, it shall not be in order to consider a
				rule or order that waives the application of paragraph (2) of subsection
				(b).
						(d)Motion To
				suspendIt shall not be in order for the Speaker to entertain a
				motion to suspend the application of this section under clause 1 of rule
				XV.
						.
			4.Conforming
			 amendmentsThe table of
			 contents set forth in—
			(1)section 1(b) of
			 the Congressional Budget and Impoundment Control Act of 1974 is amended by
			 inserting after the item relating to section 315 the following new item:
				
					
						Sec. 316. Enforcement
				procedures.
					
					;
				  
				and(2)section 250(a) of the Balanced Budget and
			 Emergency Deficit Control Act of 1985 is amended by inserting after the item
			 relating to section 253 the following new item:
				
					
						Sec. 253A. Establishing outlay
				caps.
					
					.
			5.Effective
			 dateThis Act and the
			 amendments made by it shall apply to fiscal year 2014 and subsequent fiscal
			 years, including any reports and calculations required for implementation in
			 fiscal year 2014.
		
